DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in TW on 2019-09-12. It is noted, however, that applicant has not filed a certified copy of the 108133136 application as required by 37 CFR 1.55. Also see 37 CFR 1.6(d)(2) which states certified copies cannot be sent via photocopy or fax.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Yen Jung Sung on 26 February 2021.
The application has been amended as follows: 
	In Claim 1:
An system comprising:
a box including a body of an air compressor accommodated in the box and started by a power supply;
a sealant supply can including an open segment extending downward and configured to accommodate chemical sealant for repairing a tire which is broken, and the sealant supply can including a supply tube;
a connection hose including a first segment formed on a first end of the connection hose, and the connection hose including a second segment formed on a second end the connection hose, the first segment being connected with the supply tube of the sealant supply can, and the second segment being connected with an air nozzle of the tire;
the second segment has an anti-spray connector connected thereon, and the anti-spray connector includes a fitting sleeve, wherein the fitting sleeve has a threaded orifice formed in a first end thereof and having female threads, a through orifice defined on a second end of the fitting sleeve, and a projected shoulder formed on an inner wall of the through orifice, wherein a diameter of the projected shoulder is more than a diameter of the through orifice, and the threaded orifice is communicated with the through orifice;
wherein a cylindrical base includes a cylindrical room, a stepped coupling segment extending on an outer wall of a second end of the cylindrical base, and a conduit defined in the coupling segment and communicating with the cylindrical room, wherein a diameter of the cylindrical room is more than a diameter of the conduit, and the cylindrical base further includes a first stepped portion formed between the cylindrical room and the conduit;
wherein a first spring is received into the cylindrical room of the cylindrical base so that a first end of the first spring abuts against first stepped portion;
wherein a valve bolt includes a post extending on a first end thereof, a connecting disc extending from a second end of the valve bolt, and multiple spaced slots defined around the post;
wherein a first seal ring is fitted on the valve bolt;
wherein the second end of the valve bolt is put into the cylindrical room of the cylindrical base to contact with a second end of the first spring; and
wherein a lock element includes at least one tangent plane formed on an outer wall thereof, a stem extending from a first end of the lock element adjacent to the at a third stepped portion, and a hollow cavity defined in the lock element and the stem; and
wherein the multiple spaced slots of the valve bolt passes through the hollow cavity of the lock element to locate in the threaded orifice, hence the first spring forces the first seal ring of the valve bolt to contact with a connection portion of the third stepped portion and the hollow cavity matingly.
In Claims 2-7: in line 1 of the claims “The anti-spray joint structure” is deleted and replaced with – The air compressor system --.
In Claim 4: in line 19 on page 12, “a third” is deleted and replaced with – the third --.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: none of the prior art of record alone or in combination, discloses or fairly suggests: “wherein a lock element includes at least one tangent plane formed on an outer wall thereof, a stem extending from a first end of the lock element adjacent to the at least one tangent plane, a third stepped portion, and a hollow cavity defined in the lock element and the stem; and
wherein the multiple spaced slots of the valve bolt passes through the hollow cavity of the lock element to locate in the threaded orifice, hence the first spring forces the first seal ring of the valve bolt to contact with a connection portion of the third stepped portion and the hollow cavity matingly.” in the combination as claimed. Emphasis added.
The closest prior art is 2019/0193349 (Chou), 2013/0284312 (Chou), 2013/0105055 (Chou), 8,627,857 (Chou), and 2019/0100062 (Kuo). Any of the Chou references could be used for a base reference, Kuo teaches tangential plane on a lock element (fig.1 element 40). However, the Chou references combined with Kuo fail for at least the reasons discussed above. 
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Timothy P Kelly whose telephone number is (571)270-7615.  The examiner can normally be reached on M-F 8a-4p ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Craig M Schneider can be reached on (571) 272-3607.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 

/Timothy P. Kelly/Primary Examiner, Art Unit 3753